Title: To Alexander Hamilton from Elisha Boudinot, 10 April 1797
From: Boudinot, Elisha
To: Hamilton, Alexander


New Ark [New Jersey] April 10, 1797. “I have considered your propositions in the business of Col. Fays and reflected on the situation of his partner, and would rather sacrifice what is my right—then bare hard on him.… If he will take up two Notes which I have given, and are lodged in Mr. Seatons hands the one for two hundred & thirty four dollars payble 10 May—the other for seven hundred & fifty dollars payble 1st. July I will give him a discharge. In making this offer be kind enough to do it, so as no use is to be made of it in case of his declining it—which if he should do please to issue the writ, without the least delay and then let the law determine between us.…”
